--------------------------------------------------------------------------------

Exhibit 10.31
 
CERTIFICATE OF DESIGNATION OF


LATTICE INCORPORATED


Series D Convertible Preferred Stock


Pursuant to Section 151(g) of the Delaware General Corporation Law, Lattice
Incorporated, a Delaware corporation (the “Corporation”), does hereby certify as
follows:


 
1.
The following resolutions were duly adopted by the Board of Directors of the
Corporation on February 10, 2011.



RESOLVED, that pursuant to Article Fourth of the Certificate of Incorporation of
this Corporation, there be created a series of the preferred stock, par value
$.01 per share (“Preferred Stock”), consisting of four hundred  fifty four
thousand, five hundred forty six (454,546) shares, to be designated as the
Series D Convertible Preferred Stock (“Series D Preferred Stock”), and that the
holders of shares of the Series D Preferred Stock shall have the rights,
preferences and privileges set forth in the Statement of Designation set forth
in Exhibit A to this Resolution (“Series D Statement of Designations”); and it
is further


RESOLVED, that any one of the chief executive officer, president or chief
financial officer of this Corporation (the “Authorized Officers” and each, an
“Authorized Officer”) be, and he hereby is, authorized and empowered to execute
and file with the Secretary of State of the State of Delaware, the Series D
Statements of Designations setting forth the rights, preferences and privileges
of the holders of the Series D Preferred Stock; and it is further


2.  Set forth as Exhibit A to this Certificate of Designation is a true and
correct copy of the rights, preferences and privileges of the holders of the
Series D Preferred Stock.


IN WITNESS WHEREOF, Lattice Incorporated has caused this certificate to be
signed by the president this 10th day of February, 2011.
 

  By:   /s/ Joseph Noto                                            Name: Joseph
Noto    Title: Chief Financial officer     

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


LATTICE INCORPORATED


Statement of Designations


Section 1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement (as defined below) shall have the
meanings given such terms in the Purchase Agreement. For the purposes hereof,
the following terms shall have the following meanings:


“4.9% Limitation” shall have the meaning set forth in the Purchase Agreement.


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not stayed or dismissed within 90 days after commencement; (c) the
Company or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 90 days; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Closing Date” means the Closing Date, as defined in the Purchase Agreement.


“Commission” means the Securities and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 
 
“Common Stock” means the Company’s common stock, par value $.01 per share, and
stock of any other class into which such shares may hereafter have been
reclassified or changed.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Ratio” shall mean the number of shares of Common Stock issuable upon
conversion of one share of Series D Preferred Stock. Each share of Series D
Preferred Stock shall be convertible into twenty (20) shares of Common Stock
(the “Conversion Ratio”), subject to adjustment as provided in this Statement of
Designations.


“Conversion Price” shall mean eleven cents ($0.11), subject to adjustment as
provided in this Statement of Designations, and further adjustments in the
Purchase Agreement.


“Conversion Shares” means, collectively, the shares of Common Stock into which
the shares of Series D Preferred Stock are convertible in accordance with the
terms hereof.


“Conversion Shares Registration Statement” means a registration statement
which  registers the resale of all Conversion Shares by the Holder, who shall be
named as a “selling stockholder” thereunder.


“Dilutive Issuance” shall have the meaning set forth in Section 7(b) hereof.


“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means (a) shares of Common Stock or options to purchase Common
Stock to employees, officers, directors and consultants of the Company pursuant
to a stock or option plan adopted by the Board of Directors of the Company, at
the amount not exceeding two and one-half percent (2.5%) per year of the
outstanding common stock for any given year and not exceeding five percent (5%)
for a five year period, (b) securities issued upon the exercise or exchange of
or conversion of any Securities issued hereunder and/or other securities
(including the stock rights referenced in current reports of the Company on Form
10-KB and 10-Q (as referenced in  Section 3.1(h)) of the Purchase Agreement and
deemed “SEC Reports”) exercisable or exchangeable for or convertible into shares
of Common Stock issued and outstanding on the date of this Agreement, provided
that, unless set forth in current SEC Reports, such securities have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the directors, provided that any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company,
as determined by a majority of the directors, and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.


“Fundamental Transaction” shall have the meaning set forth in Section 7(f)(iv)
hereof.


“Holder” shall have the meaning given such term in Section 2 hereof.


“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Company other than those securities that are
explicitly senior in rights or liquidation preference to the Series D Preferred
Stock.


“Original Issue Date” shall mean the date of the first issuance of any shares of
the Series D Preferred Stock regardless of the number of transfers of any
particular shares of Series D Preferred Stock and regardless of the number of
certificates which may be issued to evidence such Series D Preferred Stock.


“Person” means a corporation, an association, a partnership, a limited liability
company, a business association, an individual, a trust, a government or
political subdivision thereof or a governmental agency.
 
 
 

--------------------------------------------------------------------------------

 
 
“Purchase Agreement” means the Securities Purchase Agreement dated for execution
as of February 11, 2011, relating to the issuance of the Company’s Series D
Preferred Stock, as amended, modified or supplemented from time to time in
accordance with its terms, a copy of which is on file at the principal offices
of the Company.


“Purchase Price” shall have the meaning set forth in the Purchase Agreement.


“Securities” shall have the meaning set forth in Section 1.1 of the Purchase
Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Series D Preferred Stock” shall have the meaning set forth in Section 2.


“Subsidiary” shall mean a corporation, limited liability company, partnership,
joint venture or other business entity of which the Company owns beneficially or
of record more than a majority of the equity interest.


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“Transfer Agent” means Continental Stock Transfer and Trust Co., the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, NY 10004 and a facsimile number of (212) 616-7616, and any successor
transfer agent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
“Variable Rate Transaction” means a transaction in which the Company issues or
sells (i) any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the National Quotation Bureau Incorporated (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by a
nationally recognized-independent appraiser selected in good faith by Purchasers
holding a majority of the principal amount of Series D Preferred Stock then
outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Designation, Amount and Par Value. The series of preferred stock, par
value $.01 per share (“Preferred Stock”) consisting of four hundred  fifty four
thousand, five hundred forty six (454,546) shares shall be designated as the
Company’s Series D Convertible Preferred Stock (the “Series D Preferred Stock”)
and the number of shares so designated shall be (which shall not be subject to
increase without the consent of all of the holders of 75% of the then
outstanding shares of Series D Preferred Stock (each a “Holder” and
collectively, the “Holders”)). In the event of the conversion of shares of
Series D Preferred Stock into this Company’s Common Stock, pursuant to Section 6
hereof, or in the event that the Company shall otherwise acquire and cancel any
shares of Series D Preferred Stock, the shares of Series D Preferred Stock so
converted or otherwise acquired and canceled shall have the status of authorized
but unissued shares of preferred stock, without designation as to series until
such stock is once more designated as part of a particular Series by the
Company’s Board of Directors. In addition, if the Company shall not issue the
maximum number of shares of Series D Preferred Stock, the Company may, from time
to time, by resolution of the Board of Directors and the approval of the holders
of a majority of the outstanding shares of Series D Preferred Stock, reduce the
number of shares of Series D Preferred Stock authorized, provided, that no such
reduction shall reduce the number of authorized shares to a number which is less
than the number of shares of Series D Preferred Stock then issued or reserved
for issuance. The number of shares by which the Series D Preferred Stock is
reduced shall have the status of authorized but unissued shares of Preferred
Stock, without designation as to series, until such stock is once more
designated as part of a particular Series by the Company’s Board of Directors.
The Board of Directors shall cause to be filed with the Secretary of State of
the State of Delaware such certificate as shall be necessary to reflect any
reduction in the number of shares constituting the Series D Preferred Stock. The
Series D Preferred Stock shall be senior to the Series B Redeemable Preferred
Stock (“Series B Preferred Stock”) upon voluntary or involuntary liquidation,
dissolution or winding up. The Company may pay the dividends and redemption
price to the holders of the Series B Preferred Stock as provided in the
statement of designations relating to the Series B Preferred Stock, except that,
in the event of a liquidation, dissolution or winding up, the rights of the
holders of the Series B Preferred Stock shall be junior to the rights of the
holders of the Series D Preferred Stock.


Section 3. Dividends and Other Distributions. No dividends shall be payable with
respect to the Series D Preferred Stock. No dividends shall be payable with
respect to the Common Stock while the Series D Preferred Stock is outstanding.
The Company shall not redeem or purchase any shares of Common Stock while the
Series D Preferred Stock is outstanding.


Section 4. Voting Rights. The Series D Preferred Stock shall have no voting
rights. However, so long as any shares of Series D Preferred Stock are
outstanding, the Company shall not, without the affirmative approval of the
Holders of 75% of the shares of the Series D Preferred Stock then outstanding,
(a) alter or change adversely the powers, preferences or rights given to the
Series D Preferred Stock or alter or amend this Statement of Designations or the
Statement of Designations relating to the Series B Preferred Stock, (b)
authorize or create any class of stock ranking as to dividends or distribution
of assets upon a Liquidation (as defined in Section 5) senior to or otherwise
pari passu with the Series D Preferred Stock, or any of preferred stock
possessing greater voting rights or the right to convert at a more favorable
price than the Series D Preferred Stock, (c) amend its certificate of
incorporation or other charter documents in breach of any of the provisions
hereof, (d) increase the authorized number of shares of Series D Preferred
Stock, or (e) enter into any agreement with respect to the foregoing. The
holders of the Series D Preferred Stock will not be entitled to vote as a class
with respect to the increase or decrease in the number of authorized shares of
preferred stock. Notwithstanding any other provision of the Statement of
Designations; the provisions of Section 6(c) of this Statement of Designations
may not be amended or waived.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary (a “Liquidation”), the Holders shall
be entitled to receive out of the assets of the Company, whether such assets are
capital or surplus, for each share of Series D Preferred Stock an amount equal
to two dollars and twenty cents ($2.20) per share of Series D Preferred Stock,
which amount is referred to as the “Liquidation Value,” before any distribution
or payment shall be made to the holders of any Junior Securities and after any
distributions or payments made to holders of any class or series of securities
which are senior to the Series D Preferred Stock upon voluntary or involuntary
liquidation, dissolution or winding up, and if the assets of the Company shall
be insufficient to pay in full such amounts, then the entire assets to be
distributed to the Holders shall be distributed among the Holders ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full. In the event the assets of the
Company available for distribution to the holders of shares of Series D
Preferred Stock upon dissolution, liquidation or winding up of the Company,
whether voluntary or involuntary, shall be insufficient to pay in full all
amounts to which such holders are entitled pursuant to Section 5, no such
distribution shall be made on account of any shares of any other class or series
of capital stock of the Company ranking on a parity with the shares of Series D
Preferred Stock upon such dissolution, liquidation or winding up unless
proportionate distributive amounts shall be paid on account of the shares of
Series D Preferred Stock, ratably, in proportion to the full distributable
amounts for which holders of all such parity shares are respectively entitled
upon such dissolution, liquidation or winding up. At the election of a Holder
made by written notice delivered to the Company at least two (2) business days
prior to the effective date of the subject transaction, as to the shares of
Series D Preferred Stock held by such Holder, a Fundamental Transaction
(excluding for purposes of this Section 5 any Fundamental Transaction described
in Section 7(f)(iv)(A) or 7(f)(iv)(B)) or Change of Control shall be treated as
a Liquidation as to such Holder.


 
 

--------------------------------------------------------------------------------

 
 
Section 6.Conversion.


a)        Conversions at Option of Holder. Each share of Series D Preferred
Stock shall be initially convertible (subject to the limitations set forth in
Section 6(c)), into such number of shares of Common Stock based on the
Conversion Ratio at the option of the Holders, at any time and from time to time
from and after the Original Issue Date. Holders shall effect conversions by
providing the Company with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”) as fully and originally executed by the
Holder, together with the delivery by the Holder to the Company of the stock
certificate(s) representing the number of shares of Series D Preferred Stock so
converted, with such stock certificates being duly endorsed in full for transfer
to the Company or with an applicable stock power duly executed by the Holder in
the manner and form as deemed reasonable by the transfer agent of the Common
Stock. Each Notice of Conversion shall specify the number of shares of Series D
Preferred Stock to be converted, the number of shares of Series D Preferred
Stock owned prior to the conversion at issue, the number of shares of Series D
Preferred Stock owned subsequent to the conversion at issue, the stock
certificate number and the shares of Series D Preferred Stock represented
thereby which are accompanying the Notice of Conversion, and the date on which
such conversion is to be effected, which date may not be prior to the date the
Holder delivers such Notice of Conversion and the applicable stock certificates
to the Company by overnight delivery service (the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the Trading Day immediately following the date that such Notice of
Conversion and applicable stock certificates are received by the Company. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. Shares of Series D Preferred
Stock converted into Common Stock in accordance with the terms hereof shall be
canceled and may not be reissued. If the initial Conversion Price is adjusted
pursuant to Section 7 or as otherwise provided herein, the Conversion Ratio
shall likewise be adjusted and the new Conversion Ratio shall determined by
multiplying the Conversion Ratio in effect by a fraction, the numerator of which
is the Conversion Price in effect before the adjustment and the denominator of
which is the new Conversion Price. Thereafter, subject to any further
adjustments in the Conversion Price, each share of Series D Preferred Stock
shall be initially convertible into Common Stock based on the new Conversion
Ratio.


b)       Automatic Conversion Upon Change of Control. Subject to Section 5, all
of the outstanding shares of Series D Preferred Stock shall be automatically
converted into the Conversion Shares upon the close of business on the business
day immediately preceding the date fixed for consummation of any transaction
resulting in a Change of Control of the Company (an “Automatic Conversion
Event”). A “Change in Control” means a consolidation or merger of the Company
with or into another company or entity in which the Company is not the surviving
entity or the sale of all or substantially all of the assets of the Company to
another company or entity not controlled by the then existing stockholders of
the Company in a transaction or series of transactions. The Company shall not be
obligated to issue certificates evidencing the Conversion Shares unless
certificates evidencing the shares of Series D Preferred Stock so converted are
either delivered to the Company or its transfer agent or the holder notifies the
Company or its transfer agent in writing that such certificates have been lost,
stolen, or destroyed and executes an agreement satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection therewith. Upon
the conversion of the Series D Preferred Stock pursuant to this Section 6(b),
the Company shall promptly send written notice thereof, by hand delivery or by
overnight delivery, to the holder of record of all of the Series D Preferred
Stock at its address then shown on the records of the Company, which notice
shall state that certificates evidencing shares of Series D Preferred Stock must
be surrendered at the office of the Company (or of its transfer agent for the
Common Stock, if applicable).
 
 
 

--------------------------------------------------------------------------------

 
 
c)   Beneficial Ownership Limitation. Except as provided in Section 6(b) of this
Statement of Designation, which shall apply as stated therein if an Automatic
Conversion Event shall occur, the right of the Holder to convert the Series D
Preferred Stock shall be subject to the 4.9% Limitation, with the result that
Company shall not effect any conversion of the Series D Preferred Stock, and the
Holder shall not have the right to convert any portion of the Series D Preferred
Stock, to the extent that after giving effect to such conversion, the Holder
(together with the Holder’s affiliates), as set forth on the applicable Notice
of Conversion, would beneficially own in excess of 4.9% of the number of shares
of the Common Stock outstanding immediately after giving effect to such
conversion.  For the purposes of this Agreement beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act, and Regulation
13d-3 thereunder. For purposes of this Section 6(c), in determining the number
of outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of the
following: (A) the Company’s most recent quarterly reports, Form 10-Q, Form
10-QSB, Annual Reports, Form 10-K, or Form 10-KSB, as the case may be, as filed
with the Commission under the Exchange Act (B) a more recent public announcement
by the Company or (C) any other written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of the Holder, the Company shall within two (2)
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Series D Preferred Stock,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was publicly reported by the Company. The
4.9% Limitation may be not be waived or amended.
 
 
 

--------------------------------------------------------------------------------

 
 
d)       Mechanics of Conversion
 
i.    Delivery of Certificate Upon Conversion. Except as otherwise set forth
herein, not later than three Trading Days after each Conversion Date (the “Share
Delivery Date”), the Company shall deliver to the Holder (A) a certificate or
certificates which, after the Effective Date, shall be free of restrictive
legends and trading restrictions (other than those required by the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of shares of Series D Preferred Stock, and (B) a bank check in
the amount of accrued and unpaid dividends (if the Company has elected or is
required to pay accrued dividends in cash). After the Effective Date, the
Company shall, upon request of the Holder, deliver any certificate or
certificates required to be delivered by the Company under this Section
electronically through the Depository Trust Company or another established
clearing Company performing similar functions if the Company’s transfer agent
has the ability to deliver shares of Common Stock in such manner. If in the case
of any Notice of Conversion such certificate or certificates are not delivered
to or as directed by the applicable Holder by the third Trading Day after the
Conversion Date, the Holder shall be entitled to elect by written notice to the
Company at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Company shall
immediately return the certificates representing the shares of Series D
Preferred Stock tendered for conversion.
 
ii.   Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of Series D Preferred
Stock in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares. In the event a Holder shall elect to convert any or all of
its Series D Preferred Stock, the Company may not refuse conversion based on any
claim that such Holder or any one associated or affiliated with the Holder of
has been engaged in any violation of law, agreement or for any other reason
(other than the inability of the Company to issue shares of Common Stock as a
result of the limitation set forth in Section 6(c) hereof) unless, an injunction
from a court, on notice, restraining and or enjoining conversion of all or part
of this Series D Preferred Stock shall have been sought and obtained and the
Company posts a surety bond for the benefit of the Holder in the amount of 150%
of the Conversion Value of Series D Preferred Stock outstanding, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder to the extent it obtains judgment. In the
absence of an injunction precluding the same, the Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. If the
Company fails to deliver to the Holder such certificate or certificates pursuant
to Section 6(d)(i) within two Trading Days of the Share Delivery Date applicable
to such conversion, the Company shall pay to such Holder, in cash, as liquidated
damages and not as a penalty, for each $5,000 of Conversion Value of Series D
Preferred Stock being converted, $50 per Trading Day (increasing to $100 per
Trading Day after three (3) Trading Days and increasing to $200 per Trading Day
six (6) Trading Days after such damages begin to accrue) for each Trading Day
after the Share Delivery Date until such certificates are delivered. Nothing
herein shall limit a Holder’s right to pursue actual damages for the Company’s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
 
 

--------------------------------------------------------------------------------

 
 
iii.  Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Company fails to deliver to the Holder such certificate or
certificates pursuant to Section 6(d)(i) by a Share Delivery Date, and if after
such Share Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the Company
shall pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Series D Preferred Stock with respect to
which the aggregate sale price giving rise to such purchase obligation is
$10,000, under clause (A) of the immediately preceding sentence the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Company. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock upon conversion of the shares of Series D
Preferred Stock as required pursuant to the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
iv.  Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of the Series D Preferred Stock, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of persons
other than the Holders, not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to
reservation of such shares set forth in the Purchase Agreement) be issuable
(taking into account the adjustments and restrictions of Section 7) upon the
conversion of all outstanding shares of Series D Preferred Stock. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly and validly authorized, issued and fully paid, nonassessable and,
if the Conversion Shares Registration Statement is then effective under the
Securities Act, registered for public sale in accordance with such Conversion
Shares Registration Statement.
 
v.   Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock. All fractional shares shall be carried forward and any fractional
shares which remain after a Holder converts all of his or her Series D Preferred
Stock shall be dropped and eliminated.
 
vi.  Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of the Series D Preferred Stock shall be made without charge to
the Holders thereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificate, provided that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such shares of Series
D Preferred Stock so converted and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
 
 

--------------------------------------------------------------------------------

 
 
vii. Absolute Obligation. Except as expressly provided herein, no provision of
this Statement of Designations shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the liquidated damages (if
any) on, the shares of Series D Preferred Stock at the time, place, and rate,
and in the coin or currency, herein prescribed.


Section 7.  Certain Adjustments.
 
a)           Stock Dividends and Stock Splits.  If the Company, at any time
while the Series D Preferred Stock is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Series D Preferred
Stock), (B) subdivide outstanding shares of Common Stock into a larger number of
shares, (C) combine (including by way of reverse stock split) outstanding shares
of Common Stock into a smaller number of shares, or (D) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Value shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b)           Price Adjustment. Until such time as the Investors hold no
Securities, except for (i) Exempt Issuances, (ii) issuances covered by Sections
7(a) and 7(c) hereof or (iii) an issuance of Common Stock upon exercise or upon
conversion of warrants, options or other convertible securities for which an
adjustment has already been made pursuant to this Section 7, as to all of which
this Section 7(b) does not apply, if the Company closes on the sale or issuance
of Common Stock at a price, or issues warrants, options, convertible debt or
equity securities with a exercise price per share or conversion price which is
less than the Conversion Price then in effect (such lower sales price,
conversion or exercise price, as the case may be, being referred to as the
“Lower Price”), the Conversion Price in effect from and after the date of such
transaction shall be reduced to the Lower Price. For purpose of determining the
exercise price of warrants issued by the Company, the price, if any, paid per
share for the warrants shall be added to the exercise price of the warrants. In
the event that the Restated Certificate (as defined in the Purchase Agreement)
is not filed with the Secretary of State of the State of Delaware within one
hundred fifty days (150) from the Closing Date (as defined in the Purchase
Agreement), then for each whole or partial month that elapses between the 150th
day from the Closing Date and the date of such filing, the Conversion Price then
in effect, shall automatically be reduced by 6%.
 
 
 

--------------------------------------------------------------------------------

 
 
c)           Pro Rata Distributions. If the Company, at any time while Series D
Preferred Stock is outstanding, shall distribute to all holders of Common Stock
(and not to Holders) evidences of its indebtedness or assets or rights or
warrants to subscribe for or purchase any security, then in each such case the
Conversion Price shall be determined by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
d)           Calculations. All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company or any of its
subsidiaries. For purposes of this Section 7, the number of shares of Common
Stock deemed to be issued and outstanding as of a given date shall be the sum of
the number of shares of Common Stock (excluding treasury shares and shares owned
by subsidiaries, if any) actually issued and outstanding.


e)           Notice to Holders.
 
i.  Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any of this Section 7, the Company shall promptly mail to each
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company issues a variable rate security, despite the prohibition thereon in the
Purchase Agreement, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion or exercise price at
which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreement), or the lowest possible
adjustment price in the case of an MFN Transaction (as defined in the Purchase
Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
ii.  Notices of Other Events.  If (A) the Company shall declare a dividend (or
any other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Series D Preferred Stock, and shall cause to be mailed to the
Holders at their last addresses as they shall appear upon the stock books of the
Company, at least 30 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification is expected to become effective or close, and the date as
of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification or Fundamental
Transaction; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.
 
iii.  Exempt Issuance.  Notwithstanding the foregoing, no adjustment in the
Conversion Price will be made in respect of an Exempt Issuance.
 
 
 

--------------------------------------------------------------------------------

 
 
iv. Fundamental Transaction. If, at any time while this Series D Preferred Stock
is outstanding, (A) the Company effects any merger or consolidation of the
Company with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Series D
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Series D Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall file a new Statement of Designations with the same terms and
conditions and issue to the Holder new preferred stock consistent with the
foregoing provisions and evidencing the Holder’s right to convert such preferred
stock into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(f)(iv) and insuring that this Series D Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. Notwithstanding the foregoing or any other
provisions of this Statement of Designations, in the event that the agreement
relating to a Fundamental Transaction provides for the conversion or exchange of
the Series D Preferred Stock into equity or debt securities, cash or other
consideration and the agreement is approved by the holders of a majority of the.
Then outstanding shares of Series D Preferred Stock, then the holders of the
Series D Preferred Stock shall have only the rights set forth in such agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
  Section 8.  Miscellaneous.
 
a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service, addressed
to the Company, at its principal address as reflected in its most recent filing
with the Commission. Any and all notices or other communications or deliveries
to be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given when received, and any notice by telecopier shall be effective if
confirmation of receipt is given by the party to whom the notice is
transmitted. 
 
b)           Lost or Mutilated Preferred Stock Certificate. If a Holder’s Series
D Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series D Preferred Stock so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership thereof, and indemnity, if requested, all reasonably
satisfactory to the Company.
 
c)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
 
d)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Statement of Designations and shall not be
deemed to limit or affect any of the provisions hereof.
 
e)           Rank of Series. For purposes of this Statement of Designations, any
stock of any series or class of the Company shall be deemed to rank


(i) prior to the shares of Series D Preferred Stock, as to dividends or upon
liquidation, dissolution or winding up, as the case may be, if the holders of
such class or classes shall be entitled to the receipt of dividends or of
amounts distributable upon dissolution, liquidation or winding up of the
Company, as the case may be, in preference or priority to the holders of shares
of Series D Preferred Stock;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) on a parity with shares of Series D Preferred Stock, as to dividends or
upon liquidation, dissolution or winding up, as the case may be, whether or not
the dividend rates, dividend payment dates or redemption or liquidation prices
per share or sinking fund provisions, if any, be different from those of Series
D Preferred Stock, if the holders of such stock shall be entitled to the receipt
of dividends or of amounts distributable upon dissolution, liquidation or
winding up of the Company, as the case may be, in proportion to their respective
dividend rates or liquidation prices, without preference or priority, one over
the other, as between the holders of such stock and the holders of shares of
Series D Preferred Stock; and


(iii) junior to shares of Series D Preferred Stock as to dividends or upon
liquidation, dissolution or winding up, as the case may be, if such class shall
be Common Stock or if the holders of shares of Series D Preferred Stock shall be
entitled to receipt of dividends or of amounts distributable upon dissolution,
liquidation or winding up of the Company, as the case may be, in preference or
priority to the holders of shares of such class or classes.


f)             Amendment.  This Statement of Designations may be amended with
the approval of the Company’s board of directors and the consent of the holders
of seventy-five percent (75%) of the outstanding shares of Series D Preferred
Stock, except that the conversion limitation set forth in Section 6.2(b) shall
not be amended.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES D
PREFERRED STOCK)
 
The undersigned hereby elects to convert the number of shares of Series D
Convertible Preferred Stock indicated below, into shares of common stock, par
value $0.01 per share (the “Common Stock”), of Lattice Incorporated, a Delaware
corporation (the “Company”), according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.
 
Conversion calculations:
 
Date to Effect Conversion: ________________________________________
Number of shares of Series D Convertible Preferred Stock owned prior to
Conversion: _______________
Number of shares of Series D Preferred Stock to be Converted: ________________
Value of shares of Series D Preferred Stock to be Converted:
____________________
Number of shares of Common Stock to be Issued: ___________________________
Certificate Number of Series D Preferred Stock attached hereto:_________________
Number of Shares of Series D Preferred Stock represented by attached
certificate:_________
 
Number of shares of Series D Preferred Stock subsequent to Conversion:
________________

 

       
[HOLDER]
             
By:  
   
 
 
Name:________________________________
Title:_________________________________